Citation Nr: 0510297	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  03-15 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a compensable rating for a left knee 
disorder.  

2.  Entitlement to a compensable rating for left hip 
disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION


The veteran served on active duty from March 1987 to December 
1991.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
the Department of Veterans Affairs (VA) Regional office in 
Detroit, Michigan (RO).

In January 2005, a hearing was held before the Board pursuant 
to 38 U.S.C.A. § 7107(b) (c) (West 2002).  At this hearing 
the veteran's representative raised the issues of entitlement 
to service connection for right hip, right knee, and low back 
disorders secondary to the veteran's service-connected 
disabilities.  The RO has not adjudicated these issues and 
they are not properly before the Board at this time.  These 
issues are referred to the RO for action deemed appropriate.

The issue involving the rating of the veteran's service-
connected left hip disorder is addressed in the Remand 
portion of the decision below and is remanded to the RO via 
the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  The medical evidence of record reveals that the veteran's 
left knee has full range of motion, no evidence of 
instability, and is normal on x-ray examination.  

2.  The veteran's service-connected left knee disorder is 
manifested only by subjective complaints of pain and 
discomfort.  


CONCLUSION OF LAW

The criteria for a compensable disability rating percent for a 
left knee disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 
5260, 5161 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The RO provided the veteran the required 
notice with respect to his claims in a letter dated October 
2002.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained all the relevant records 
related to the veteran's claim for an increased rating and 
the veteran has been afforded a VA examination.  Thus, VA's 
duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  


II.  Left Knee 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2004).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2004).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2004).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

The veteran claims entitlement to an increased rating for his 
service-connected left knee disorder.  He claims that his 
left knee disorder warrants a compensable disability rating.  

Service medical records reveal that veteran entered service 
with his left leg shorter than the right leg.  On entrance 
examination it was noted that the veteran had fractured his 
left femur prior to service and that it required surgical 
correction with the insertion of a rod down the length of the 
bone.  The residual surgical scars were noted on the entrance 
examination.  Service medical records dated in May and 
November 1990 reveal that the veteran indicated that he fell 
and was having pain in his left knee and hip.  Orthopedic and 
x-ray examination revealed the presence of the implanted 
orthopedic rod which was normal with good healing of the left 
femur and some soft tissue calcification around the tip of 
the rod.  

In January 1992, a VA examination of the veteran was 
conducted.  Range of motion testing of the veteran's left 
knee revealed extension to 0 degrees and flexion to 132 
degrees.  There was no evidence of inflammation, effusion, or 
instability.  X-ray examination of the veteran's left knee 
revealed "mild degenerative joint disease."  A July 1992 
rating decision granted service connection for a "history of 
left knee pain" and assigned a noncompensable disability 
rating.

In November 2002, the most recent VA examination of the 
veteran was conducted.  The veteran complained of a painful 
left knee and reported that he took aspirin for the pain.  
Physical examination revealed that the veteran walked with a 
left-sided limp.  The left knee was normal without any 
swelling and the ligaments were stable.  Range of motion 
testing of the left knee revealed extension to 0 degrees and 
flexion to 130 degrees.  There were no complaints of pain on 
range of motion testing.  X-ray examination revealed that 
that left knee was normal.  The examining physician indicated 
that the veteran's left knee was stable without any evidence 
of residual disability.  

At a hearing before the Board in January 2005, the veteran 
testified that he experienced left knee pain.  At this 
hearing the veteran and his representative both asserted that 
the November 2002 VA examination was inadequate.  In 
particular, the veteran's representative asserted that remand 
for additional examination was appropriate and full range of 
motion testing needed to be conducted.  However, the November 
2002 VA examination report clearly shows that a full physical 
examination of the veteran's left knee was conducted, to 
include full range of motion testing.  X-ray examination of 
the veteran's knee was also conducted.  

In February 2005, the veteran submitted additional evidence 
in the form of private medical treatment records.  Review of 
these records reveals them to be for evaluation of, and 
treatment for, complaints of hip and low back pain.  None of 
the evidence submitted relates to the veteran's service-
connected left knee disorder.  

The service connected left knee disorder is currently rated 
as noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  That rating contemplates knee impairment due to 
instability or subluxation.  A 10 percent rating under the 
provisions of Diagnostic Code 5257 is warranted for slight 
impairment.  Ratings of 20 and 30 percent are warranted for 
moderate and severe impairment, respectively.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.  Review of the medical evidence 
of record reveals that instability or subluxation of the left 
knee has not been shown.  

In the instant case, the veteran's November 2002 VA 
examination, reported that the left knee could extend to zero 
degrees and flex to 130 degrees.  The evaluation of 
limitation of motion in the leg is governed by the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (2004).  
Under Diagnostic Code 5260, a noncompensable rating is 
assigned when flexion of the knee is limited to 60 degrees, 
and a 10 percent rating is warranted when flexion is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  A 
20 percent rating is warranted when flexion is limited to 30 
degrees, and a 30 percent rating is warranted when flexion is 
limited to 15 degrees.  Id.  Under Diagnostic Code 5261, a 
noncompensable rating is assigned when extension of the knee 
is limited to 5 degrees, and a 10 percent rating is assigned 
when extension is limited to 10 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  A 20 percent rating is assigned when 
extension is limited to 15 degrees, and a 30 percent rating 
is assigned when extension is limited to 20 degrees.  Id.  
Full range of motion of the knee is from 0 to 140 degrees.  
38 C.F.R. § 4.71, Plate II (2004).  Accordingly, a 
compensable rating under Diagnostic Codes 5260 and 5261 is 
not warranted. 

With respect to potential application of other criteria, 
there is no evidence of ankylosis, dislocation of the 
semilunar cartilage or impairment of the tibia and fibula for 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5258, or 5262 (2004).  In addition, because arthritis has not 
been shown by the current medical evidence of record, a 
separate evaluation is not warranted.  See VAOPGCPREC 23-97, 
62 Fed. Reg. 63604 (1997).

In light of the veteran's complaints of pain experienced in 
his left knee, the Board has considered functional loss due 
to flare-ups of pain, fatigability, incoordination, pain on 
movement, and weakness.  There is no evidence that the pain 
causes disuse atrophy or additional incoordination on use.  
Hence, the provisions of 38 C.F.R. §§ 4.40 and 4.45 (2004) do 
not provide a basis for a compensable evaluation.  See also 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

Accordingly, the preponderance of the evidence is against the 
claim for a compensable evaluation; therefore, the doctrine 
of reasonable doubt is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable evaluation for a left knee disorder is denied.  


REMAND

The veteran claims entitlement to a compensable disability 
evaluation for his service-connected left hip disorder.  At 
the January 2005 hearing before the Board the veteran 
testified that his left hip disability had increased since 
the last VA examination was conducted.  Further, he submitted 
private medical evidence which supports this assertion.  
Therefore, the case must be remanded so that another VA 
examination of the veteran can be conducted.  See Snuffer v. 
Gober, 10 Vet. App. 400, 408 (1997) (requiring a new 
examination where the claimant asserts that a disability has 
increased in severity since the time of the last VA 
examination).

Accordingly, the case is remanded for the following 
development:

1.  The veteran should be accorded the 
appropriate VA Compensation and Pension 
examination for his service-connected 
left hip disorder.  The claims folder and 
a copy of this remand must be made 
available and reviewed by the examiner 
prior to the examination.  All necessary 
tests should be conducted, and the 
examiner should review the results of any 
testing prior to completion of the 
report.  The report of examination should 
be comprehensive and include a detailed 
account of all manifestations of left hip 
pathology found to be present.  The 
examiner should provide complete 
rationale for all conclusions reached.  

a.  With respect to the functioning of 
the veteran's left hip, attention 
should be given to the presence or 
absence of pain, any limitation of 
motion, swelling, pain on manipulation, 
tenderness, deformity, or impairment.  
The examiner should provide complete 
and detailed discussion with respect to 
any weakness; fatigability; 
incoordination; restricted movement; 
or, of pain on motion.  The examiner 
should provide a description of the 
effect, if any, of the veteran's pain 
on the function of his left hip. 

b.  The examiner is requested to 
comment on the degree of limitation on 
normal functioning caused by pain.  
Range of motion of the left hip testing 
must be conducted.  The examiner must 
specify the results in degrees and must 
indicate the normal range of motion for 
the left hip and how the veteran's 
range of motion deviates from these 
norms.  


If possible, the veteran examination 
should be scheduled at a VA medical center 
other than Detroit.  

2.  The RO must notify the veteran that it 
is his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report for 
the aforementioned examination, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It must 
also be indicated whether any notice that 
was sent was returned as undeliverable.

3.  Following the above, the RO should 
readjudicate the veteran's claim.  If the 
benefit on appeal remains denied, a 
supplemental statement of the case should 
be issued, and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


